IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-51028
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TANISHA TEMPLETON,
also known as Juna Marie Mitchell,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-98-CR-ALL
                       --------------------
                         September 7, 2000

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Juges.

PER CURIAM:*

     Tanisha Templeton ("Templeton") appeals from her conviction

for possession of more than five grams of cocaine base in

violation of 21 U.S.C. § 844.   Her conviction was based on a

conditional plea, and Templeton now asserts that the district

court erred in denying her motion to suppress.   Because we

conclude that Templeton lacks standing to raise a Fourth

Amendment challenge to the seizure of evidence we affirm the

judgment of the district court.


     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                           No. 99-51028
                                -2-

     Templeton argues that she maintained a reasonable

expectation of privacy in a purse and duffle bag located within a

motel room that was searched by police after obtaining consent to

search from Templeton's sister.   Templeton asserts on appeal that

the container with the cocaine found inside the duffle bag should

have been suppressed.   A review of the evidence at the

suppression hearing, however, shows that Templeton denied staying

in the motel room where the duffle bag was located and claimed

ownership of only the purse.   Therefore, Templeton lacked a

reasonable expectation of privacy in a search of the room or the

duffle bag.   See United States v. Boruff, 909 F.2d 111, 116 (5th

Cir. 1990); United States v. Alvarez, 6 F.3d 287, 289 (5th Cir.

1993).   Additionally, evidence other than that found in the purse

connected Templeton to the cocaine seized by police.

     AFFIRMED.